DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3-7, 9-14 and 16-19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Number 7,051,559 to Hollis.
	Hollis discloses a locking module for selectively coupling a first component (12) and a second component (50) of a lockable device (10) comprising: an opening (80) formed in the first component; a locking member (upper portion of element 50) rotatable about an axis (axis of 50) between an unlocked position and a locked position, said axis being vertically aligned with said opening (figure 1), said locking member including a feature (52) arranged within said opening when said locking member is in said unlocked position (column 4, lines 31-50) and when said feature is arranged within said opening said first component is movable relative to said second component (column 4, lines 31-50); and a mechanism (key operated lock structure within 60) operable to rotate said locking member about said axis between said unlocked position and said locked position (column 4, lines 31-50), as in claim 1.
	Hollis also discloses said feature has a contour complementary to said opening when said locking member is in said unlocked position (as best shown in figures 1 and 2), as in claim 3, as well as said feature is not receivable within said opening when said locking member is in said locked position (column 4, lines 31-50), as in claim 4, wherein said locking member is mounted within said second component (as shown in figure 1), as in claim 5.
	Hollis further discloses said locking member includes an engagement feature (72) configured to cooperate with said mechanism to rotate said locking member about said axis (column 4, lines 21-30), as in claim 6, wherein said engagement feature includes a plurality of teeth (respective contact structures for cooperative engagement with 72), as in claim 7, and said locking member is rotated 90 degrees about said axis between said unlocked position and said locked position (as shown in figures 1 and 2), as in claim 9, as well as said mechanism is a mechanical mechanism (cooperative engagement 72 and the respective engagement structure within 60) that operates the locking member in response to a user input (column 4, lines 21-30), as in claim 10. 
Hollis additionally discloses the locking module is applied to a lockbox such that first component is keybox and the second component is a body of the lockbox (column 4, lines 5-20), as in claim 12, and the locking module is applied to a lockbox such that first component is shackle and the second component is a body of the lockbox (column 4, lines 5-20), as in claim 13.

Hollis also discloses a method of operating a locking module of a lockable device (10) comprising: operating a mechanism (key operated lock structure within 60) in response to a user input (column 4, lines 31-50); and rotating a locking member (upper portion of element 50) about an axis of rotation (axis of 50) between a first position and a second position (column 4, lines 31-50), said axis being vertically aligned with an opening (80) formed in a movable component (12), wherein in said first position, a feature (52) connected to said locking member restricts movement of said movable component from said locking member and in second position, said feature is arranged within said opening of said movable component (column 4, lines 31-50), separating the movable component from the locking member (column 4, lines 31-50), as in claim 14.
	Hollis further discloses said feature has a contour complementary to said opening when said locking member is in said second position (arrangement and structure shown in figure 2; second position defined when tab 52 within 80), as in claim 16, as well as said feature is not receivable within said opening when said locking member is in said first position (as shown in figure 2), as in claim 17.
	Hollis additionally discloses said locking member about said axis between said second position and said first position to selectively couple said movable component to the lockable device (as best shown in figures 1 and 2), as in claim 18, wherein said locking member is configured to rotate about said axis between said first position and second position in a first direction and rotate about said axis between said second position and first position in a second direction, said first direction and said second direction being the same (column 4, lines 31-50), as in claim 19.

Allowable Subject Matter
Claims 8 and 11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The claims are allowable over the prior art of record because the teachings of the references taken as a whole do not teach or render obvious the combination set forth, including that of a gear ratio of said mechanism to said engagement feature is greater than 1:1, as well as said mechanism is an electromechanical mechanism that operates the locking member in response to a user input.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 3-14, and 16-19 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  In response to the currently amended claims reciting “said locking member including a feature arranged within said opening when said locking member is in said unlocked position and when said feature is arranged within said opening, said first component is movable relative to said second component” is considered a new issue; accordingly, a new rejection is established using Hollis.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER J BOSWELL whose telephone number is (571)272-7054. The examiner can normally be reached M-R: 9-4; F 9-12.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina Fulton can be reached on (571) 272-7376. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CHRISTOPHER J BOSWELL/ Primary Examiner, Art Unit 3675                                                                                                                                                                                                        



CJB /cb/
May 3, 2022